DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-14, 16 and 20-24 are currently pending. 
Claims 14, 16 and 20-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim.

Response to Arguments
Applicant’s arguments, see pages 5-7, filed on 12/14/2021, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is presented below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 7, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,328,557 to Blalock (hereinafter “Blalock”) in view of JP 2002-141291 to Uneyama (hereinafter “Uneyama”).
Regarding claim 1, Blalock teaches a method for cleaning components for use in an ultra-high vacuum (column 2, lines 37-42 and 57-60) comprising the steps of placing a component in a vacuum furnace chamber (column 2, lines 37-42 and 57-60) 
In addition, Blalock teaches that a gas for forming the plasma is introduced at a pressure from 2-200mTorr (approximately 0.002 to 0.2mbar) (reads on the limitation “a pressure greater than 10-6mbar”). In the case where the claimed range overlaps or lies inside ranges disclosed by the prior art a prima facie case of obviousness exists. Consult MPEP 2144.05.
Blalock does not explicitly teach that the plasma cleaning step is performed at a temperature from about 80 °C to about 125 °C.
However, the temperature is a result effective variable modifying the cleaning results.  For example, if the temperature is too low, it risks insufficient removal of contaminants, while if the temperature is too high, it wastes energy. Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the appropriate temperature with predictable results, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Consult MPEP 2144.05II.
Blalock does not teach that the vacuum furnace chamber is evacuated at a pressure of less than 10-6
Uneyama teaches a method comprising the steps of generating plasma in a vacuum furnace chamber, and evacuating the vacuum furnace chamber to a pressure of 3x10-9 Pa (approximately 3x10-11 bar) for removing absorbed gas present in the vacuum components (English translation, [0023-0031 and 0034-0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Blalock wherein the vacuum furnace chamber is evacuated at a pressure of less than 10-6 mbar as taught by Uneyama, since Uneyama teaches that the steps of generating plasma in a vacuum furnace chamber, and evacuating the vacuum furnace chamber to a pressure of 3x10-9 Pa (approximately 3x10-11 bar) are effective for removing adsorbed gas present in the vacuum components (English translation, [0023-0031 and 0034-0037]).
Blalock/Uneyama does not explicitly teach that ceasing plasma cleaning and then evacuating the vacuum furnace chamber to reduce a pressure in the vacuum furnace chamber to less than 10E-6 mbar causes the ultra-high vacuum component to outgas.
However, since the processing steps and conditions disclosed by Blalock/Uneyama are similar to those instantly claimed, and Uneyama teaches that the steps of generating plasma in a vacuum furnace chamber, and evacuating the vacuum furnace chamber to a pressure of 3x10-9 Pa (approximately 3x10-11 bar) are effective for removing adsorbed gas present in the vacuum components (English translation, [0023-0031 and 0034-0037]), it would be reasonably expected that ceasing plasma cleaning and then evacuating the vacuum furnace chamber to reduce a pressure in the vacuum -6 mbar causes the ultra-high vacuum component to outgas as instantly claimed. 
Blalock/Uneyama does not teach that the cleaning method is for removing hydrocarbon from the ultra-vacuum component.
When faced with the need for removing hydrocarbons from an ultra-vacuum component, the skilled artisan would found obvious to perform the cleaning method disclosed by Blalock/Uneyama with a reasonable expectation of success, since Blalock teaches a method effective for removing contaminants and residues from a component for use in an ultra-high vacuum, and that after the component was treated with the plasma, the appearance of any contaminating residues was substantially eliminated (column 3, lines 40-44).

Regarding claim 2, Blalock/Uneyama does not teach the step of evacuating the vacuum furnace chamber to a pressure of less than 10-6 mbar, after the step a) but before step b).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Blalock/Uneyama by repeating the step of evacuating the vacuum furnace chamber to a pressure of less than 10-6 mbar, in order to ensure that contaminants, adsorbed gas and/or end products are removed from the components and the furnace. Furthermore, the selection of any order of performing steps is prima facie obvious in the absence of new and unexpected results. Consult MPEP 2144.04 IV.

Regarding claim 3, Blalock/Uneyama does not teach the step of repeating the steps b) and c) from 2 to 12 times.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Blalock/Uneyama wherein the steps b) and c) are repeated in order to ensure that contaminants, adsorbed gas and/or end products are removed from the components and the furnace.
Furthermore, the amount of times that the steps b) and c) are repeated is a result effective variable modifying the cleaning results. For example, if the amount of times that the steps b) and c) are repeated is too low, it risks it risks insufficient removal of contaminants adsorbed gas and/or end products from the furnace, while if the amount of times that the steps b) and c) are repeated is too high, it wastes energy and time. Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the appropriate amount of times that the steps b) and c) are repeated with predictable results, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Consult MPEP 2144.05II.

Regarding claim 4, Blalock further teaches that Argon gas is used for forming the plasma (column 3, lines 4-8).

Regarding claim 6, Blalock further teaches that a gas for forming the plasma is introduced at a pressure from 2-200mTorr (0.002 to 0.2mbar) and flow rate in a range  In the case where the claimed range overlaps or lies inside ranges disclosed by the prior art a prima facie case of obviousness exists. Consult MPEP 2144.05.

Regarding claim 7, Blalock/Uneyama does not explicitly teach that the furnace chamber has a volume of from about 250 liters to 350 liters.
However, the volume of the furnace is a result effective variable modifying the cleaning results.  For example, if the volume of the furnace is too small, it risks cross contamination of the component to be cleaned with the walls and/or other components of the furnace, while if the volume of the furnace is too big, it wastes energy. Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the appropriate volume of the furnace with predictable results, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Consult MPEP 2144.05II.

Regarding claim 10, Blalock/Uneyama does not explicitly teach that the step b) lasts 15 minutes to 35 minutes.
However, the amount of time that the step b) lasts is a result effective variable modifying the cleaning results. For example, if the amount of time that the step b) lasts is too low, it risks insufficient removal of contaminants, while if the amount of time that the step b) lasts is too high, it wastes energy and time. Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective  with predictable results, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Consult MPEP 2144.05II.

Regarding claim 11, Blalock/Uneyama does not explicitly teach that the steps a), b) and c) together lasts from 15 minutes to 40 minutes.
However, the amount of time that the steps a), b) and c) together lasts is a result effective variable modifying the cleaning results.  For example, if the amount of time that the steps a), b) and c) together lasts is too low, it risks insufficient removal of contaminants, while if the amount of time that the steps a), b) and c) together lasts is too high, it wastes energy and time. Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the appropriate amount of time that the steps a), b) and c) together lasts with predictable results, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Consult MPEP 2144.05II.

Regarding claim 12, Blalock/Uneyama does not explicitly teach that the step c) lasts more from about 2 to 4 hours.
However, the amount of time that the step c) lasts is a result effective variable modifying the cleaning results.  For example, if the amount of time that the step c) lasts is too low, it risks insufficient removal of end products from the furnace, while if the amount of time that the step c) lasts is too high, it wastes energy and time. Without .

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,328,557 to Blalock (hereinafter “Blalock”) in view of JP 2002-141291 to Uneyama (hereinafter “Uneyama”), and in further view of KR 20110043018 to Kim et al. (hereinafter “Kim”).
Regarding claim 5, Blalock futher teaches that the gas for forming the plasma does not need to be an inert gas (column 3, lines 55-59).
Blalock does not teach that the gas is oxygen.
However, Kim teaches a method comprising the step of using plasma for cleaning components of a vacuum chamber, wherein the gas for forming the plasma is oxygen (English Translation, page 1, line 31 to page 2 line 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Blalock/Uneyama wherein the gas for forming the plasma is oxygen with a reasonable expectation of success, since Kim teaches that plasma formed by oxygen gas is effective for cleaning components used in a vacuum chamber (English Translation, page 1, line 31 to page 2 line 18) and Blalock teaches that the gas for forming the plasma does not need to be an inert gas (column 3, lines 55-59).

Regarding claim 9, Blalock/Uneyama does not teach that a plasma generator is used with a voltage frequency from about 20 kHz to 40 kHz.
Kim teaches a method comprising the step of using plasma for cleaning components of a vacuum chamber, wherein the plasma is generated at a frequency from 20 kHz to 150 kHz (English Translation, page 1, line 31 to page 2 line 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Blalock/Uneyama wherein the plasma generator is used with a voltage frequency from about 20 kHz to 40 kHz as taught by Kim with a reasonable expectation of success, since Kim teaches that plasma for cleaning components of a vacuum chamber can be generated at a frequency from 20 kHz to 150 kHz (English Translation, page 1, line 31 to page 2 line 18).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,328,557 to Blalock (hereinafter “Blalock”) in view of JP 2002-141291 to Uneyama (hereinafter “Uneyama”), and in further view of and in further view of US 5,314,541 to Saito et al. (hereinafter “Saito”).
Regarding claim 8, Blalock/Uneyama does not teach that following the evacuation step the component is cooled and nitrogen is introduced into the vacuum furnace chamber.
However, Saito teaches that it was known in the art to supply dry nitrogen to cool the chamber and/or its components after an evacuation step (column 9, lines 12-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Blalock/Uneyama .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,328,557 to Blalock (hereinafter “Blalock”) in view of JP 2002-141291 to Uneyama (hereinafter “Uneyama”), and in further view of US 6,841,008 to Branco et al. (hereinafter “Branco”).
Regarding claim 13, Blalock/Uneyama does not explicitly teach that the component is cleaned with a solvent before it is placed in the vacuum chamber.
Branco teaches a method for cleaning components of a chamber (abstract and column 5, lines 48-55). Branco teaches that it was known in the art to clean the components with a solvent before the component is exposed to a plasma cleaning step, so that the solvent can dissolve any material that has been redistributed onto the chamber component (column 3, lines 27-33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaning method disclosed by Blalock/Uneyama with the step of cleaning the component with a solvent before it is placed in the chamber as taught by Branco, since Branco that it is effective to clean chamber components with a solvent before they are treated with plasma in a chamber for the purpose of dissolving any material that has been previously applied onto the chamber part, enhancing the cleaning method (column 3, lines 27-33).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLYN I RIVERA-CORDERO whose telephone number is (571)270-7680. The examiner can normally be reached Monday to Friday, 9:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.I.R/Examiner, Art Unit 1714                                                                                                                                                                                                        
/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714